945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Darryl ELLICK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3544.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and ROSEN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Michael Ellick filed a motion to vacate sentence under 28 U.S.C. § 2255 in which he challenged the constitutionality of 1987 firearm related convictions.   The matter was referred to a magistrate judge who recommended that the motion be denied.   The district court adopted the recommendation over Ellick's objections and this appeal followed.   The parties have briefed the issues.


4
Upon consideration, we find no merit in Ellick's motion.   Ellick's claims of insufficient evidence, selective prosecution, and ineffective assistance of counsel are patently meritless.   There is ample support in the record for the conviction in question.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).   Ellick's trial counsel was not ineffective under  Strickland v. Washington, 466 U.S. 668, 687-89 (1984).


5
Accordingly, for the reasons set forth in the April 3, 1991 report and recommendation of the magistrate judge as adopted by the district court's order filed April 30, 1991, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Gerald E. Rosen, U.S. District Judge for the Eastern District of Michigan, sitting by designation